Citation Nr: 0717781	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  96-48 924A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees, shoulders, and ankles.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected low back 
disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1974 to September 
1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board 
observes that the veteran resides outside of the continental 
United States.

In a March 1995 rating decision, the RO, in relevant part, 
denied service connection for arthritis of the knees, ankles, 
and shoulders.  The veteran timely perfected an appeal of 
this determination.

In a January 1999 rating decision, the RO denied service 
connection for arthritis of the cervical spine and 
hypertension, to include as secondary to service-connected 
low back disability.  The veteran timely perfected an appeal 
of these determinations.

In May 1999, the veteran requested a Board hearing at the RO.  
In a June 1999 correspondence, the veteran indicated his 
desire to withdraw his request.  Thus, his request for a 
hearing before a member of the Board is considered withdrawn.  
See 38 C.F.R. § 20.704 (2006).  

In a March 2003 rating decision, the RO granted service 
connection for arthritis of the cervical spine, assigning a 
10 percent rating.  In a May 2003 correspondence, the veteran 
expressed disagreement with the assigned rating, but it does 
not appear that a statement of the case on the disagreement 
with the evaluation assigned has been issued.  

The issues of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
low back disability, and entitlement to an initial rating in 
excess of 10 percent for arthritis of the cervical spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran currently does not have arthritis of the knees, 
shoulders, and ankles.


CONCLUSION OF LAW

Arthritis of the knees, shoulders, and ankles was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, the issue on appeal was denied in a rating 
decision issued prior to the enactment of the VCAA.  Thus, 
the RO could not have erred in the timing of the notice.  
Subsequently, in a September 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  Then, in a 
March 2006 letter, the RO provided notice of the information 
and evidence needed to establish a disability rating and an 
effective date for the disability on appeal.  The claim was 
last readjudicated in September 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, VA medical records, VA 
examination reports, and hearing testimony.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After review, the Board finds that the veteran currently does 
not have arthritis of the knees, shoulders, and ankles.  In 
this regard, a June 2005 VA examination report reflects no 
objective findings of degenerative arthritis of the knees, 
shoulders, and ankles, including negative x-rays.  
Additionally, the examiner stated that he could not make any 
specific correlation of causality between the veteran's 
service medical records and his current complaints.  
Furthermore, the veteran has not provided any competent 
medical evidence that he currently has arthritis of the 
knees, shoulders, and ankles or that it is related to 
service.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  

The Board notes the veteran's complaints of pain; however, 
the Board observes that pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).

The Board acknowledges the veteran's contention that he has 
arthritis of the knees, shoulders, and ankles related to 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Thus, in the absence of evidence of the existence of 
arthritis of the knees, shoulders, and ankles, the claims 
must be denied.  In reaching the conclusion above the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for arthritis of the knees, shoulders, and 
ankles is denied.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's other claims.

With respect to the veteran's hypertension, the Board notes 
that his service medical records reflect a number of elevated 
blood pressure readings.  Post-service medical records dated 
within one year after separation also show elevated blood 
pressure readings.  Although the veteran was not diagnosed 
with hypertension in service nor was it shown to a 
compensable degree within one year after separation, based on 
the elevated blood pressure readings of record, the Board 
observes that a medical opinion is necessary in this case.

In addition, although the record contains a June 2005 VA 
examination report with a negative opinion on whether the 
veteran's hypertension is secondary to his service-connected 
low back disability, the Board observes that the examiner 
stated that clinical evaluation of hypertension was not 
within his specialty, nor did he indicate whether the 
hypertension was aggravated by the low back condition.  Thus, 
the Board observes that a medical opinion by a physician with 
appropriate expertise is necessary.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

With respect to the veteran's arthritis of the cervical 
spine, as indicated in the introduction, following the grant 
of service connection, the veteran indicated that he did not 
agree with the initial 10 percent rating for this disability.  
Thus, the issue must be remanded for the issuance of a 
statement of the case and to give the veteran an opportunity 
to thereafter perfect an appeal by filing a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2006); Manlincon v. West, 12 
Vet. App. 238 (1999).  The claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the issue of 
entitlement to an initial rating in excess 
of 10 percent for arthritis of the 
cervical spine, send the veteran and his 
representative a statement of the case and 
provide them with an opportunity to 
perfect an appeal.

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for hypertension since April 2006.  
After securing the necessary release, the 
RO should obtain these records.

3.  Schedule the veteran for a VA 
examination with a physician with 
appropriate expertise to determine the 
nature, extent, and etiology of his 
hypertension.  The veteran's claims file 
should be made available to and reviewed 
by the physician.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  The physician should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

Based on examination findings, medical 
principles, and historical records, 
including service medical records, the 
physician is asked to address the 
following questions:  

(a)  Did the veteran's hypertension have 
its onset in service or within one year 
thereafter?

(b)  Was the veteran's hypertension 
proximately caused by his service-
connected low back disability?  

(c)  If the veteran's hypertension was not 
caused by his service-connected low back 
disability, is the hypertension aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by his low back 
disability?  If aggravation is shown, the 
physician should indicate the extent to 
which the hypertension has been 
aggravated.

4.  After completion of the above to the 
extent possible, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond before the case is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


